DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 8/19/2022.  Claims 1-4 and 8-17 are pending and are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the recitation of “the bulk control signal” (lines 22-23) lacks proper antecedent basis renders the claim indefinite.
Claims 11-12 are indefinite because of the technical deficiencies of claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (USP 10,985,754).
Regarding claim 1, Lee et al.’s figure 1 shows an output buffer, comprising: a first transistor (211), coupled between a supply voltage (DVDD) and an output node (201), wherein the output node is coupled to a pad (PAD); a second transistor (212), coupled between the output node and a reference voltage (DVSS); a pad-tracking circuit (310; figure 2), coupled to the control circuit (120a) and the first transistor (211), configured to generate a gate control signal (P0) to a gate electrode of the first transistor; wherein the output buffer is selectively operated in an input mode and a fail-safe mode, when the output buffer operates in the input mode (reception mode), the pad-tracking circuit generates the gate control signal to disable the first transistor, and the second transistor is also disabled (reception mode; column 10, lines 66-67); and when the output buffer operates in the fail-safe mode (DVDD is off; column 13, lines 32-39), the first transistor is powered down, and the pad-tracking circuit generates the gate control signal to the gate electrode of the first transistor according to a voltage of the pad (column 13, lines 35-39); wherein when the output buffer switches between the input mode and the fail-safe mode (the power supply to the first transistor is presumably ramping down before settling to a zero voltage), and the supply voltage of the first transistor ramps up or ramps down, the pad-tracking circuit generates the gate control signal to the gate electrode of the first transistor according to the voltage of the pad (column 13, lines 35-39) ; wherein when the output buffer operates in the input mode different from the fail-safe mode: the supply voltage has a fixed voltage level (DVDD); and if the 25voltage of the pad has a high voltage level (PAD), the pad-tracking circuit (310) refers to the voltage of the pad to generate the gate control signal (the transistor MP5 is on and the voltage at the PAD is applied to the node N1 which generates the gate control signal to the transistor 211), and a voltage level of the gate control signal is substantially equal to the voltage of the pad (Voltage at the node N1 equal to the voltage at PAD because the transistor MP5 is on); and if the voltage of the pad has a low voltage level (PAD is at low voltage), the pad-tracking circuit refers to the supply voltage having the fixed voltage level to 30generate the gate control signal and the voltage level of the gate control 2Appl. No. 17/499,886 Reply to Office action of May 13, 2022 signal is substantially equal to the voltage of the supply voltage having the fixed voltage level (the transistor MP3 is on when PAD is at a low voltage level, the supply voltage DVDD becomes the voltage of the node N1), as called for in claim 1.
Regarding claim 2, Lee et al.’ figure 1 shows wherein the when the output buffer switches between the input mode and the fail-safe mode and the supply voltage of the first transistor ramps up or ramps down (in the fail-safe mode the supply voltage to the first transistor is presumably ramping down before settling to a zero voltage), the pad-tracking circuit always generates the gate control signal to the gate electrode of the first transistor according to the voltage of the pad, and a voltage level of the gate control signal is substantially equal to the voltage of the pad (see figure 6).
Regarding claim 3, Lee et al.’s figure 1 shows wherein when the output buffer switches between the input mode and the fail-safe mode and the Page 10 of 13supply voltage of the first transistor ramps up or ramps down (in the fail-safe mode the supply voltage to the first transistor is presumably ramping down before settling to a zero voltage), the pad-tracking circuit generates a bulk control signal to a bulk of the first transistor according to the voltage of the pad (see figure 6).
Regarding claim 4, Lee et al.’s figure 1 shows wherein when the output buffer switches between the input mode and the fail-safe mode and the supply voltage of the first transistor ramps up or ramps down (in the fail-safe mode the supply voltage to the first transistor is presumably ramping down before settling to a zero voltage), the pad-tracking circuit always generates the gate control signal and the bulk control signal to the gate electrode and the bulk of the first transistor according to the voltage of the pad, and a voltage level of the gate control signal and a voltage of the bulk control signal are substantially equal to the voltage of the pad (see figure 6).
Regarding claim 8, Lee et al.’s figure 1 wherein if the voltage of the pad has a high voltage level (in tolerant mode, Pad voltage has high voltage level; columns 11-12), the pad-tracking circuit refers to the voltage of the pad to generate the gate control signal and the bulk control signal, and voltage levels of the gate control signal and the bulk control signal are substantially equal to the voltage of the pad (transistor MP5 is on, the voltage at node PAD becomes the gate control signal); and if the voltage of the pad has a low voltage level, the pad-tracking circuit refers to the supply voltage having the fixed voltage level to generate the gate control signal and the bulk control signal, and the voltage levels of the gate control signal and the bulk control signal are substantially equal to the voltage of the supply voltage having the fixed voltage level (when PAD at low voltage level, transistor MP3 is on; the gate control signal and the bulk control are equal to the voltage of the supply DVDD).
Regarding claim 9, wherein the pad-tracking circuit (Lee et al.’s figure 2) comprises: a first multiplexer (313 and transistor MP5), configured to receive a plurality of input signals, and select one of the plurality of input signals to serve as the gate control signal, wherein the plurality of input signals comprises a first input signal having the fixed voltage level (DVDD) and a second input signal having the voltage of the pad (PAD).
Regarding claim 10, wherein the pad-tracking circuit (Lee et al.’s figure 2) refers to the voltage of the pad to determine if generating a bulk control signal to a bulk of the first transistor according to the voltage of the pad or generating the bulk control signal according to the supply voltage having the fixed voltage level; and the pad-tracking circuit comprises: a second multiplexer (410), configured to receive the plurality of input signals, and select one of the plurality of input signals to serve as the bulk control signal (FNW).
Regarding claim 11, Lee et al.’s figure 2 shows wherein the when the output buffer switches between the input mode and the fail-safe mode and the supply voltage of the first transistor ramps up or ramps down, the pad-tracking circuit always generates the gate control signal to the gate electrode of the first transistor 10according to the voltage of the pad, and a voltage level of the gate control signal is substantially equal to the voltage of the pad, (transistor MP5 is on, the voltage of the PAD becomes the gate control signal of the first transistor 211).
Regarding claim 12, Lee’s figure 1 shows wherein when the output buffer switches between the input mode and the fail-safe mode and the supply voltage of the 15first transistor ramps up or ramps down, the pad-tracking circuit generates a bulk control signal to a bulk of the first transistor according to the voltage of the pad (410 provides PAD voltage to the bulk control signal FNW).
Regarding claim 13, Lee e al.’s figure 2 shows wherein when the output buffer operates in the input mode: if the voltage of the pad has a high voltage level, the first 20multiplexer outputs the second input signal to serve as the gate control signal (transistor MP3 is off and transistor MP5 is on, the voltage of PAD becomes the gate control signal at the node N1).
Regarding claim 14, Lee et al.’s figure 2 shows wherein when the output buffer operates in the input mode: if the voltage of the pad has a low voltage level, the first multiplexer outputs the first input signal to serve as the gate control signal (the pad voltage at a low voltage level, transistor MP3 is on, the first input signal DVDD becomes the gate control signal at the node N1).
Regarding claim 15, Lee et al.’s figure 2 shows when the output buffer operates in the fail-safe mode: if the voltage of the pad has a high voltage level, the first multiplexer outputs the second input signal to serve as the gate control signal (transistor MP3 is off and transistor MP5 is on, the voltage of PAD becomes the gate control signal at the node N1).
Regarding claim 16, Lee et al.’ figure 1 shows wherein when the output buffer operates6Appl. No. 17/499,886 Reply to Office action of May 13, 2022 in the input mode: if the voltage of the pad has a high voltage level, the first multiplexer outputs the second input signal to serve as the gate control signal (transistor MP3 is off and transistor MP5 is on, the voltage of PAD becomes the gate control signal at the node N1), and the second multiplexer (410) outputs one of the plurality of input signals whose voltage level is equal to the second input signal to serve as the bulk control 5signal (FNW).
 Regarding claim 17, wherein when the output buffer operates in the input mode: if the voltage of the pad has a low voltage level, the first multiplexer outputs the first input signal to serve as the gate control signal (transistor MP3 is off and transistor MP5 is on, the voltage of PAD becomes the gate control signal at the node N1), and 10the second multiplexer (410) outputs one of the plurality of input signals whose voltage level is equal to the first input signal to serve as the bulk control signal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        8/23/2022